Citation Nr: 0612225	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  03-23 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for lower back 
disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Rose, Counsel 
INTRODUCTION

The veteran served on active duty from January 1968 to April 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Sioux Falls, South Dakota.  

The veteran testified before a Decision Review Officer in 
June 2004 and before the undersigned Acting Veterans Law 
Judge in September 2005.  

The veteran has submitted medical evidence directly to the 
Board and has waived his right for initial consideration of 
the evidence by the RO.  


FINDINGS OF FACT

1. By decision in April 2000, the Board denied service 
connection for low back disability.

2. The additional evidence since the April 2000 Board 
decision is either cumulative or by itself when considered 
with previous evidence of record does not relate to an 
unestablished fact necessary to substantiate the claim of 
service connection for a low back disability, and therefore 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1. The April 2000 Board decision, which denied service 
connection for low back disability, is final.  38 U.S.C.A. § 
7104(b) (West Supp. 2005).

2. New and material evidence has not been presented since the 
April 2000 Board decision, and claim of service connection 
for a low back disability is not reopened.  38 U.S.C.A. § 
5108 (West Supp. 2005); 38 C.F.R. § 3.156 (2005).

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006), holding that the VCAA notice 
requirements must also include a provision pertaining to the 
rating of the disability and the effective date of the award. 

Duty to Notify

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.

The RO provided the veteran with pre-adjudication VCAA notice 
by letters, dated in March 2002 and August 2002.  The notice 
included the type of evidence needed to substantiate the 
claim to reopen, namely, new and material evidence that was 
defined to include evidence of a relationship between the 
current low back disability and an injury, disease, or event 
in service, the absence of which was the basis for the 
Board's decision to deny the claim in April 2000.  The 
veteran was informed that VA would obtain service medical 
records, VA records, and records of other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtain the records on his behalf.  In the statement of 
the case, dated in February 2003, the RO cited 38 C.F.R. § 
3.159 with the provision that the claimant provide any 
evidence in his possession that pertained to a claim

Although the timing of the notice of the provisions of 38 
C.F.R. § 3.159 did not comply with the requirement that the 
notice must precede the adjudication, the action of the RO 
described above cured the procedural defect because the 
veteran had the opportunity to submit additional argument and 
evidence, which he did, and to address the issue at a 
hearing, which he did too. For these reasons, the timing of 
the notice of 38 C.F.R. § 3.159 was harmless error. 

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).

Although the VCAA notices did not include any provision for 
rating the disability and for the effective date, as the 
claim to reopen is denied, the matter of rating the 
disability and of assigning an effective date is moot.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the veteran has not identified 
additional evidence which has yet to be obtained, and as 
there is otherwise no additional evidence to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.

For above reasons, no further development is needed to ensure 
VCAA compliance.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material 

The RO denied the claim of service connection for a low back 
disability in September 1991.  After the veteran was notified 
of the adverse determination and of his appellate rights, he 
did not appeal the September 1991 rating decision and the 
rating decision became final.  38 U.S.C.A. §§ 5108, 7105 
(West Supp. 2005).  

In 1994, the veteran applied to reopen the claim, and the RO 
denied the claim in a June 1994 rating decision, which he 
appealed to the Board.  Following a Board remand in 1997, the 
Board reopened the claim, but denied the claim on the merits 
in a decision in April 2000, which decision is final.  38 
U.S.C.A. §§ 5108, 7104.   

While the Board determination in April 2000 is final, if new 
and material evidence is presented or secured with respect to 
the claim, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted 
to agency decision makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence considered prior to the April 2000 Board decision 
included service medical records, which showed that the 
veteran first complained of back pain in February 1968.  He 
again reported a backache in March 1968.  In November 1968, 
tenderness to touch around the paraspinal muscles was 
present; however, he was able to touch the floor.  The 
impression was muscle sprain.  His April 1969 separation 
examination noted that his spine was normal.  

After service, back pain was first documented in 1983, after 
the veteran had suffered an injury at work.  VA records 
between January and November 1983 noted his complaints of 
back pain and decreased sensation over the left thigh.  This 
occurred after a beam had fallen on his shoulder at work.  
The examiner felt it possible that he had herniated discs.  
An August 1990 VA examination found spina bifida occulta and 
mild degenerative changes.  A May 1994 VA examination 
diagnosed arthritic degenerative changes and chronic lumbar 
strain.  An August 1995 VA examination diagnosed low back 
pain with some left leg radiating pain and numbness secondary 
to degenerative joint disease and possibly some component of 
disc disease.

The veteran then submitted a May 1996 statement from a 
physician who, based upon history provided by the veteran, 
suggested a link between the inservice injury and his 
subsequently diagnosed degenerative changes.  Specifically, 
J.K., MD, noted that a CT scan of the veteran's spine had 
revealed facet arthritis through the lower portion of the 
lumbar spine with some nitrogen gas formation and 
hypertrophy.  There was no large disc problem noted.  He also 
had some sclerosis of the L3 vertebral body on the left side 
and what looked like an old fracture.  On questioning, the 
veteran had stated that he had fallen over a log in 1968.  He 
also indicated that he had been told at the time of the 
injury that it was the type of injury that might give him 
problems in the future.  The examiner commented that this was 
probably the old fracture seen.    

On the question of whether the low back disability was 
related to an in-service injury, the Board on its own 
obtained a medical opinion from a VA orthopedist.  In an 
opinion, dated in January 2000, the VA expert stated that the 
veteran's back problem was essentially generalized 
osteoarthritis of the spine with periodic flare ups, and that 
the injury in 1968 was consistent with the diagnosis of 
strain, sprain and contusion of the back.  The expert also 
stated that the injury should not result in osteoarthritis of 
the spine which was a degenerative process and that the pain 
from that injury was actually temporary.  The expert then 
expressed the opinion that there was no relationship of the 
injury the veteran sustained in 1968 to his life long problem 
of osteoarthritis of the spine.

Based upon the above evidence, particularly the January 2000 
medical expert report, the Board found that the post-service 
low back disability was unrelated to the back strain the 
veteran experienced in service and denied the claim of 
service connection for a low back disability.  

In December 2001, the veteran's current application to reopen 
the claim was received at the RO.  In his statements and 
testimony, the veteran again asserts that his current low 
back disability is related to his low back injury in service 
and his back problems in service were chronic and are related 
to his current low back disability. 

The additional evidence since the Board's decision in April 
2000 consists of VA records from 1990 through 2005, 
documenting longstanding back pain, radiating to the left leg 
with numbness.  This evidence is cumulative as it supports a 
fact previously established that the veteran suffered from 
low back pain after service.  Cumulative evidence is not new 
and material evidence under the regulatory definition of new 
and material in 38 C.F.R. § 3.156. 

The VA records include a progress note, dated in March 1998, 
pertaining to the evaluation of the veteran's complaint of 
back pain.  History included a low back injury from a fall 
over a log with momentary recovery until about 1984, when the 
veteran had another but less significant low back injury and 
then back pain ever since.  The assessment was chronic 
backache secondary to an old mechanical injury.  The note 
reflects a conclusion reached by physician almost twenty 
years after service, which was based on history provided by 
the veteran without a review of service medical records or 
medical history, recitations of which have already been 
rejected by the Board in the April 2000 decision.  
Consequently, the notation is not new and material because it 
does not raise a reasonable possibility of substantiating the 
claim.  Reonal v. Brown, 5 Vet. App. 458 (1993) (The Court 
held that the Justus v. Principi, 3 Vet. App. 510 (1992) 
"presumption of credibility" did not apply to a physician's 
statement relating the veteran's current disability to 
service where the opinion was based upon on history related 
by the veteran which had been previously considered and 
rejected in a prior, final decision.) 

The VA records also include a VA neurology consultation that 
was conducted in September 2005.  The examiner noted the 
veteran's history of a back injury in 1968, when he fell over 
a log and felt low back pain.  The examiner also noted that 
the veteran experienced intermittent low back pain over the 
years, which had slowly progressively increased in severity.  
The examiner did not express an opinion as to whether the 
veteran's current low back disability was related to service.  

In addition, the VA records include an October 2005 statement 
from a VA physician, who stated that she could not comment on 
the veteran's condition prior to 1995 as records were 
unavailable.  She did note the veteran's history of the onset 
of low back pain in 1968, while on active duty.  She stated 
that since 1999 when she assumed the veteran's primary care 
he has had chronic back pain with minimal improvement.  

Because neither VA physician related the current low back 
disability to service, the evidence is not new and material 
because the evidence does not relate to the unestablished 
fact necessary to substantiate the claim, that is, a 
relationship between the veteran's in-service injury and the 
current low back disability, the lack of which was the basis 
of the previous denial of the claim by Board in April 2000. 

As for the veteran's statements and testimony, where as here, 
the determinative issue involves medical causation, competent 
medical evidence of nexus or relationship between the post-
service diagnosis and service is required to reopen the 
claim.  The veteran as a layperson is not competent to offer 
an opinion that requires medical expertise, and consequently 
his statements and testimony to the extent that he associates 
the post-service low back disability to service does not 
constitute new and material evidence to reopen the claim.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); Moray v. Brown, 
5 Vet. App. 211, 214 (1995) (holding that where resolution of 
an issue turns on a medical matter, lay evidence, even if 
considered "new," may not serve as a predicate to reopen a 
previously denied claim).  

In summary, the additional evidence of record since the April 
2000 Board decision is either cumulative or the additional 
evidence does not, either by itself or in connection with 
other evidence of record, relate to an unestablished fact 
necessary to substantiate the claim of service connection 
claim for a low back disability, and therefore does not raise 
a reasonable possibility of substantiating the claim.  As 
such, the additional evidence since the April 2000 Board 
decision is not new and material under 38 C.F.R. § 3.156(a).

Because the claim is not reopened, the benefit-of-the-doubt 
standard of proof does not apply.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).


ORDER

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for a 
low back disability is denied.  



____________________________________________
GEORGE E. GUIDO JR. 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


